DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 16 February 2021 to the Non-Final Office Action dated 13 November 2020 is acknowledged.  
Amended claims, dated 16 February 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 16 February 2021 has been received, entered and considered, a copy is included herein.

Status of the Claims
Claims 1-6, 8-10, 17-19, 21-23, 25-27, 29, 31, 34-36, 38-39, 41-44 and 50-58 are allowed. 
Claims 7, 11-16, 20, 24, 28, 30, 32-33, 37, 40 and 45-49 were previously cancelled by the Applicant.

Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the amended claims:

Claim Objections
The objections to claims 35, 41, 51 and 58 are overcome in view of Applicant's amendment:
Claim 1 provides that the bicyclic ring can be substituted with a -CC-R moiety as either the R2 or R3 group. Dependent claims 35-36 and 38-39 are directed to this subject matter, but as presented were at least confusing, since the attached group was referred to as a -CC-R3 moiety.  Claims 35-36 and 38-39 have now been amended to replace “R3” with “R” for consistency with independent claim 1 and to remove any such confusion.  
The noted duplicate terminology has been deleted from claim 41 and the identified obvious spelling errors in claims 51 and 58 have been corrected.

Claim Rejections - 35 USC § 112
Claims 51 and 58 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over indistinct language used to identify diseases.  
The rejections are clearly overcome in view of the amended claims which correct and/or fully address the noted issues by incorporating the Examiner’s suggested language (see page 6 of the previous office action).





EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment places the application in condition for allowance by correcting an obvious typographical error in claim 51.
Applicant clearly indicates in the response the intent to identically amend both claims 51 and 58 to overcome non-prior art issues, however the term “complication” was inserted in claim 58 but not in claim 51.  It is therefore added for clarity and consistency as below.
The application has been amended as follows: 

IN THE CLAIMS:

In claim 51, after the phrase “type I Diabetes, type II Diabetes”, INSERT the term -- complication – as shown below: 


    PNG
    media_image1.png
    69
    789
    media_image1.png
    Greyscale




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds of formula X according to instant claim 1, stereoisomers, salts and compositions thereof, methods of making the compounds and methods of their use which correlate to the demonstrated VAP-1 functional activity of the compounds.
The closest prior art and the non-obvious differences therefrom were set forth in the previous office action at pages 7-9 where it was indicated that the compounds and methods of the claims were allowable over the prior art.  
The application was previously not allowable in view of several identified non-prior art issues which have been fully resolved by the present amendment as described above.
The instant application is therefore in condition for allowance.

Conclusion
	Claims 1-6, 8-10, 17-19, 21-23, 25-27, 29, 31, 34-36, 38-39, 41-44 and 50-58 (renumbered claims 1-38) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625